DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 2/14/2020 have been considered by the Examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 11, “newly acquired latest scan data” has newly and latest which is redundant
Claim 21, line 4, “initial values of the location and attitude of the external sensor and to be used for” should read “initial values of the location and attitude of the external sensor are to be used for”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14, line 18, recites the limitation “the reference map that has been updated a plurality of times”. It is unclear to the Examiner whether this the same “a plurality of times” recited in claim 14, line 14, or if this is a new or different “a plurality of times” being introduced. For purposes of examination, the Examiner interprets this as the same a plurality of times. The Examiner notes that claims 15-26 are dependent upon claim 14, and thus are rejected as being dependent upon a rejected claim.
	Claim 18, line 2-3, recites the limitation “the reference map that has been updated a plurality of times”. It is unclear to the Examiner whether this the same “a plurality of times” recited in claim 14, line 14, or if this is a new or different “a plurality of times” being introduced. For purposes of examination, the Examiner interprets this as the same a plurality of times. 
	Claim 23, line 6, recites the limitation “a driver”.  It is unclear to the examiner if this is meant to mean a physical person driving the vehicle or a mechanical driving unit of the vehicle.  Further, applicant’s specification uses the term “driver” in paragraph [0008], but does not define such term.  However, based on the originally filed claim set claim 10 and the detailed description in applicant’s specification, the examiner assumes this is meant to mean a driving unit such as the driving unit 108.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 14 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 10 fall within one of the statutory categories?  Yes.  The claim is directed toward a location estimation system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claim 14 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of matching of newly acquired latest scan data against the reference map so as to estimate a location and an attitude of the external sensor on the reference map.  This is equivalent to a person looking at the sensor data and matching it to a reference map to estimate a location and attitude of the sensor.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the sensor data to match it to the reference map to estimate a location and attitude of the sensor.  The mere nominal recitation that the matching is being executed by a processor and computer program does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 14 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The acquiring step recited in the claim recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  
Further, while the claim does recite that the latest scan data is added to the reference map, that the reference map is updated to remove a portion other than the latest scan data and an environmental map is updated in accordance with the reference map, these limitations are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the matching steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of matching, removing and updating are performed by a “processor”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 14 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Matching , removing and updating data are fundamental, i.e. WURC, activities performed by computers/processors, such as those recited in claim 14.  Further, applicant’s specification does not provide any indication that the matching, removing and updating steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

CONCLUSION
Thus, since claim 14 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Further, dependent claims 15-26 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon the mental process or are additional insignificant extra-solution activity.  As such, claims 15-26 are similarly rejected as being directed towards non-statutory subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ji Zhang et al. (JP 2020507072 A) in view of IZUMIKAWA (JP 2008250905 A).
Regarding claim 14:
	Zhang teaches:
A location estimation system 
to be used by being connected to an external sensor to scan an environment so as to periodically output scan data (from pg. 3 “The mapping system can include a plurality of sensors including, but not limited to, an inertial measurement unit (IMU), a camera, and /or a 3D laser scanner. The mapping system is also in communication with the plurality of sensors to estimate changes in the position of the system over time and / or to generate a map representation of the surrounding environment and to process outputs from these sensors.” Also, see at least pages 3-8 and 14-17 regarding sensors.)
the location estimation system comprising: a processor (see at least pages 3, 5, and 6 regarding at least one processor.)
and a memory to store a computer program to operate the processor (see at least pages 5, 6, and 28 regarding a memory and/or storage memory.)
wherein the processor performs, in accordance with a command included in the computer program: acquiring the scan data from the external sensor so as to generate a reference map from the scan data (see at least pages 3-7 regarding a mapping system being in communication with a plurality of sensors to estimate changes in position and/or to generate a map representation of the surrounding environment and to process outputs from the sensors.)
executing, upon newly acquiring the scan data from the external sensor, matching of newly acquired latest scan data against the reference map so as to estimate a location and an attitude of the external sensor on the reference map (see at least pages 3, 5-7, 14, 17, and 23-24 regarding scan matching and aligning to the latest map.)
and add the latest scan data to the reference map so that the reference map is updated 
and updating, in resetting the reference map, an environmental map in accordance with the reference map that has been updated a plurality of times before the resetting (see at least pages 3, 5-7, 14, 17, and 23-24 regarding scan matching and aligning to the latest map. Scan matching to a larger map could consist of scanning a smaller area (i.e. relative map) and matching to a larger map (i.e. environmental map))
Zhang does not explicitly teach removing, from the reference map that has been updated a plurality of times, a portion thereof other than a portion including the latest scan data so as to reset the reference map.
	IZUMIKAWA teaches:
removing, from the reference map that has been updated a plurality of times, a portion thereof other than a portion including the latest scan data so as to reset the reference map (see at least abstract and pages 3-9 and 11 regarding removal of unnecessary points or data on the environmental map.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify self-motion estimation system and method for a mobile device of Zhang et al. by the system of IZUMIKAWA for removing, from the reference map that has been updated a plurality of times, a portion thereof other than a portion including the latest scan data so as to reset the reference map as both systems are directed to self-location estimation systems for a vehicle or mobile robot and one of ordinary skill in the art would have recognized the established function of removing, from the reference map that has been updated a plurality of times, a portion thereof other than a portion including the latest scan data so as to reset the reference map and predictably would have applied it to improve the self-motion estimation system and method for a mobile device of Zhang et al.
Regarding claim 15:
wherein the processor resets the reference map when the number of times the reference map is updated has reached a predetermined number of times (see at least abstract and pages 3-9 and 11 regarding removal of unnecessary points or data on the environmental map.)
IZUMIKAWA teaches:
wherein the processor resets the reference map when the number of times the reference map is updated has reached a predetermined number of times 

It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify self-motion estimation system and method for a mobile device of Zhang et al. by the system of IZUMIKAWA wherein the processor resets the reference map when the number of times the reference map is updated has reached a predetermined number of times as both systems are directed to self-location estimation systems for a vehicle or mobile robot and one of ordinary skill in the art would have recognized the established function of having wherein the processor resets the reference map when the number of times the reference map is updated has reached a predetermined number of times and predictably would have applied it to improve the self-motion estimation system and method for a mobile device of Zhang et al.

Regarding claim 16:
Zhang does not explicitly teach wherein the processor resets the reference map when a data volume of the reference map has reached a predetermined volume. 
IZUMIKAWA teaches:
wherein the processor resets the reference map 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify self-motion estimation system and method for a mobile device of Zhang et al. by the system of IZUMIKAWA wherein the processor resets the reference map when a data volume of the reference map has reached a predetermined volume as both systems are directed to self-location estimation systems for a vehicle or mobile robot and one of ordinary skill in the art would have recognized the established function of having wherein the processor resets the reference map when a data volume of the reference map has reached a predetermined volume and predictably would have applied it to improve the self-motion estimation system and method for a mobile device of Zhang et al.

Regarding claim 17:
Zhang does not explicitly teach wherein the processor resets the reference map when a lapse of time from a preceding round of the resetting has reached a predetermined length.
	IZUMIKAWA teaches:
wherein the processor resets the reference map when a lapse of time from a preceding round of the resetting has reached a predetermined length (see at least page 5 regarding a self-position correcting unit correcting error each time a predetermined time elapses. See at least pages 3-9 and 11 regarding a self-position unit using removal of unnecessary points or data on the environmental map.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify self-motion estimation system and method for a mobile device of Zhang et al. by the system of IZUMIKAWA wherein the processor resets the reference map when a lapse of time from a preceding round of the resetting has reached a predetermined length as both systems are directed to self-location estimation systems for a vehicle or mobile robot and 
Regarding claim 18:
	Zhang teaches:
wherein, when the environmental map is updated, the reference map that has been updated a plurality of times before the resetting is matched against the environmental map so that the reference map is aligned with the environmental map (see at least pages 5-6 and 14 regarding scan matching and aligning point cloud data to build a map.)
Regarding claim 19:
Zhang does not explicitly teach wherein the processor performs the matching by using an iterative closest point algorithm.
	IZUMIKAWA teaches:
wherein the processor performs the matching by using an iterative closest point algorithm (see at least pages 5 regarding a deviation between a point environmental map and a measurement result (i.e. from a self-positioning correction unit scan) is calculated by an iterative closest point algorithm.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify self-motion estimation system and method for a mobile device of Zhang et al. by the system of IZUMIKAWA wherein the processor performs the matching by using an iterative closest point algorithm as both systems are directed to self-location estimation systems for a vehicle or mobile robot and one of ordinary skill in the art would have recognized the established function of having wherein the processor performs the matching by using an 
Regarding claim 20:
	Zhang teaches:
wherein the processor performs a process of reducing a density of a point cloud included in the scan data and/or the reference map to or below a predetermined density (see at least pages 13, 16, and 24 regarding a map downsized to maintain a constant density (i.e. predetermined density).)
Regarding claim 21:
	Zhang teaches:
wherein the processor measures a moving amount of the external sensor in accordance with an output from an internal sensor (see at least pages 5-7, 10, 25, regarding a visual-inertial odometry, wherein the IMU could be an internal sensor and the scanning/camera could be a visual (i.e. external) sensor.)
and initial values of the location and attitude of the external sensor and to be used for the matching are determined in accordance with the moving amount of the external sensor (see at least pages 7, 18, and 22 regarding initial guess for a starting point. Also, see at least pages 5-6 regarding the scan matching method which further refines the estimation of motion.)
Regarding claim 22:
	Zhang teaches:
wherein the processor calculates predicted values of a current location and a current attitude of the external sensor in accordance with a history of locations and attitudes of the external sensor (see at least pages 3, 5, 6, 10, and 13 regarding use of previous estimated motion and the 
and the predicted values are used as initial values of the location and attitude of the external sensor and to be used for the matching (see at least pages 7, 18, and 22 regarding initial guess for a starting point. Also, see at least pages 5-6 regarding the scan matching method which further refines the estimation of motion.)
Regarding claim 23:
A vehicle comprising: the location estimation system according to claim 14 (see rejection for claim 14 above regarding the location estimation system.)
	Zhang further teaches:
the external sensor (from pg. 3 “The mapping system can include a plurality of sensors including, but not limited to, an inertial measurement unit (IMU), a camera, and /or a 3D laser scanner. The mapping system is also in communication with the plurality of sensors to estimate changes in the position of the system over time and / or to generate a map representation of the surrounding environment and to process outputs from these sensors.” Also, see at least pages 3-8 and 14-17 regarding sensors. A camera or laser scanner could be an external sensor.)
a storage to store the environmental map generated by the location estimation system (see at least pages 5, 6, and 28 regarding a memory and/or storage memory.)
and a driver (see at least page 36 regarding the various vehicles (which inherently including a driving mechanism) the system is used with)
Regarding claim 24:
	Zhang teaches:
further comprising an internal sensor (from pg. 3 “The mapping system can include a plurality of sensors including, but not limited to, an inertial measurement unit (IMU), a camera, and /or a 3D 
Regarding claim 25:
	Zhang teaches:
wherein the processor acquires the scan data from the external sensor (see at least pages 3-7 regarding a mapping system being in communication with a plurality of sensors to estimate changes in position and/or to generate a map representation of the surrounding environment and to process outputs from the sensors.)
and matches the scan data against the environmental map read from the storage device so as to estimate a location and an attitude of the vehicle on the environmental map (see at least pages 3, 5-7, 14, 17, and 23-24 regarding scan matching and aligning to the latest map. Also, see at least pages 7, 14, and 32 regarding attitude and/or position and scan matching.)
Regarding claim 26:
	Zhang teaches:
A non-transitory computer-readable storage medium having stored thereon a computer program to be used in the location estimation system according to claim 14 (see page 42 regarding a “processor or any machine utilizing the same may include non-transitory memory forstoring the methods, codes, instructions, and programs described herein and elsewhere.” Also, see the rejection for claim 14 above regarding the location estimation system.)

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Nakajima (US 20170168498 A1) is pertinent because it is a position measurer of an autonomous movement device measures a local device position.
Hsieh et al. (US 20110123135 A1) is pertinent because it is a mapping method where the environment is scanned to obtain depth information of environmental obstacles.
Maeno (JP 2021103593 A) is pertinent because it is a technology of creating a map of an autonomous mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666